      Case 19-11181                 Doc 14        Filed 08/07/19 Entered 08/07/19 23:21:41                   Desc Imaged
                                                  Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              Carlos Plascencia                                           Social Security number or ITIN   xxx−xx−5979
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 19−11181



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Carlos Plascencia

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           August 5, 2019                                                                United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
    Case 19-11181         Doc 14     Filed 08/07/19 Entered 08/07/19 23:21:41           Desc Imaged
                                     Certificate of Notice Page 2 of 3




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
          Case 19-11181            Doc 14       Filed 08/07/19 Entered 08/07/19 23:21:41                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-11181-JSB
Carlos Plascencia                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 05, 2019
                                      Form ID: 318                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 07, 2019.
db             +Carlos Plascencia,    325 Douglas Drive,   Bloomingdale, IL 60108-1812
27759850       +Bank Of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
27759851       +Edgerton & Edgerton,    125 Wood Street,   West Chicago, IL 60185-2804
27759854       +Merchants Credit Guide Co.,    223 West Jackson Boulevard,    Suite 700,   Chicago, IL 60606-6914
27759855       +Nick Broches,    PO Box 8129,   Bartlett, IL 60103-8129
27759856       +Village of Bellwood,    3200 Washington Blvd.,   Bellwood, IL 60104-1984
27759857       +Village of Bloomingdale,    201 S. Bloomingdale Rd.,    Bloomingdale, IL 60108-1487

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27759852       +EDI: AMINFOFP.COM Aug 06 2019 04:53:00     First Premier Bank,   Attn: Bankruptcy,
                 Po Box 5524,   Sioux Falls, SD 57117-5524
27759853        E-mail/Text: rev.bankruptcy@illinois.gov Aug 06 2019 01:20:34
                 Illinois Department of Revenue,   PO BOX 19035,   Springfield, IL 62794-9035
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 5, 2019 at the address(es) listed below:
              Joseph P Doyle    on behalf of Debtor 1 Carlos Plascencia joe@fightbills.com,
               courts@fightbills.com;r44937@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Thomas E Springer    tspringer@springerbrown.com, IL85@ecfcbis.com;mspringer@springerbrown.com
                                                                                            TOTAL: 3
